Citation Nr: 1450272	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-20 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to the service-connected residuals of fractured right zygoma.

2.  Entitlement to service connection for a skin disability, to include chloracne, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  Following the April 2013 Board hearing, the record was held open for 60 days so that the Veteran could obtain additional evidence to support his case.  To date, no additional records have been submitted by the Veteran.  The Board will therefore proceed.

The issue of entitlement to service connection for a disability manifested by hair loss, to include as due to herbicide exposure, was raised by the Veteran at the April 2013 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues on appeal must be remanded for further development.  As to the Veteran's claim for service connection for headaches, the record reflects that the Veteran was provided a VA examination for miscellaneous neurological disorders in September 2010.  However, the copy of the September 2010 VA examination report associated with the claims file is incomplete.  Specifically, the "Summary of Problems, Diagnoses, and Functional Effects" portion of the examination report is truncated mid-sentence.  The report indicates that the statement is continued on the next page, but any subsequent pages to the report are not provided in the physical claims file or in the Veteran's Virtual VA and Veterans Benefits Management System paperless claims files.  The full September 2010 VA examination report must be associated with the claims file for the Board to properly adjudicate the Veteran's claims.  On remand, the complete September 2010 VA examination report must be associated with the claims file.

If on remand it is determined that the report of examination currently in the claims file is complete, and that the September 2010 VA examiner therefore did not provide a complete examination report, the claims file should be returned to the September 2010 VA examiner or a similarly qualified VA examiner to prepare an addendum opinion.  In the addendum, the VA examiner should provide a diagnosis for the Veteran's headaches, and opine as to whether it is at least as likely as not that the Veteran's headaches are related to his active service, and, if not, whether it is at least as likely as not that the Veteran's headaches are proximately due to or aggravated by the Veteran's service-connected residuals of fractured right zygoma.

The Board observes that the notification letter sent to the Veteran in September 2009 did not inform the Veteran of the evidence needed to establish secondary service connection.  See 38 C.F.R. § 3.310.  Therefore, on remand the Veteran should be sent a notification letter providing such information.

As to the Veteran's claim for service connection for a skin disability, the record indicates that there may be relevant VA treatment records that have not yet been obtained.  At the April 2013 Board hearing, the Veteran testified he was treated for a skin condition at the Allen Park VA Medical Center (VAMC) shortly after discharge from active service in 1972 or 1973.  The Veteran has indicated that he received treatment at the Allen Park VAMC "for several years."  See Statement in Support of the Claim received in March 2011.  Although the record contains a report for a VA examination that took place in Allen Park, Michigan in September 1972, there is no indication that treatment records were ever requested from the Allen Park VAMC.  The Veteran also testified that he received treatment at the John D. Dingell VAMC in Detroit, Michigan from 2009 to 2010.  There is no indication that these treatment records were requested.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a remand is necessary so that VA treatment records from the Allen Park VAMC dated from 1972 to the date of that facility's closing, and from the John D. Dingell VAMC dated 2009 to 2010 can be obtained.

In addition, the Veteran indicated at the April 2013 Board hearing that he was receiving treatment for his skin condition from a dermatologist in Clinton Township, Michigan.  The evidence currently contains records from Center for Dermatology & Cosmetic Surgery in Clinton Township, Michigan dating through December 2010.  Accordingly, the Board finds the Veteran should be afforded an opportunity to identify any private treatment records, to include updated records from Center for Dermatology & Cosmetic Surgery, so that they may be obtained and associated with the claims file.

Finally, the Board notes that the Veteran was provided a VA examination for scars in December 2009, but that the examination did not encompass any skin disability other than scars.  The evidence indicates the Veteran has a currently diagnosed skin disability other than scars, which the Veteran contends has been present since active service.  See, e.g., medical records from Center for Dermatology & Cosmetic Surgery, April 2013 Board Hearing Transcript.  Additionally, the Veteran's exposure to Agent Orange has been conceded due to his service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the Secretary of VA has specifically determined that there is a positive association between herbicide exposure and chloracne and other acneform diseases consistent with chloracne  See 38 C.F.R. § 3.309(e).  In light of the evidence of record, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of the Veteran's skin disability, to include chloracne, to include as due to exposure to herbicide.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran a notification letter advising him of the evidence required to substantiate a claim for entitlement to service connection on a secondary basis.  The notification letter should include a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The Board is particularly interested in records from Center for Dermatology & Cosmetic Surgery in Clinton Township, Michigan dating from December 2010 through the present.  All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Request all VA treatment records, to include from the Allen Park VAMC from 1972 through that date of that facility's closing, and from the John D. Dingell VAMC in Detroit, Michigan from 2009 through the present, and associate the records with the claims file.

3.  Associate a complete copy of the September 2010 VA examination report with the Veteran's claims file.  If the copy of that report presently associated with the claims file is deemed complete, provide the claims file and a copy of this remand to the September 2010 VA examiner or, if that examiner is unavailable, another suitably qualified VA examiner for an addendum opinion expressing an opinion as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are related to his active service.
   
b.  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are proximately due to or the result of the Veteran's service-connected residuals of fractured right zygoma.

c.  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were aggravated by the Veteran's service-connected residuals of fractured right zygoma.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

4.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed skin disorder, to include chloracne.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a.  Does the Veteran have a diagnosis of a skin disorder?

b.  If so, is it at least as likely as not (50 percent probability or more) that any skin disorder, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include as due to in-service exposure to herbicides.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.

5.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




